            Case 6:19-bk-00511-KSJ      Doc 323     Filed 04/18/19    Page 1 of 2



                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

In re:

IPS Worldwide, LLC,                                      Case No. 6:19-bk-00511-KSJ
                                                         Chapter 11
         Debtor.
                                    /

                     NOTICE OF FEES AND COSTS INCURRED BY
                     MARIA M. YIP, CPA, CFE, CIRA AS EXAMINER
                      FROM FEBRUARY 14, 2019 TO APRIL 12, 2019

         On April 11, 2019 the Court entered an order (ECF No. 312) directing professionals

employed in the Chapter 11 case of the Debtor, IPS Worldwide, LLC, to file a statement of fees

and costs incurred between January 25, 2019 through April 12, 2019. On February 6, 2019, the

United States Trustee filed its Emergency Unopposed Motion to Appoint a Chapter 11 Examiner

(ECF No. 56), which was granted by this Court on February 14, 2019 (ECF No. 124). Pursuant to

the Court’s order, the United States Trustee filed the Appointment of Chapter 11 Examiner (ECF

No. 125) appointing Maria M. Yip as the Examiner in this case. On February 20, 2019 the Court

entered a Supplemental Order Regarding the Appointment of a Chapter 11 Examiner (ECF No.

143). The professional fees and costs incurred as Examiner in this case from February 14, 2019

through April 12, 2019 are $120,534. The Examiner will not be seeking reimbursement of $4,416

in travel related expenses.

Date: April 18, 2019                              Respectfully submitted,

                                                  /s/Tiffany Payne Geyer
                                                  TIFFANY PAYNE GEYER, ESQ.
                                                  Florida Bar No. 421448
                                                  BAKER & HOSTETLER LLP
                                                  Counsel for the Examiner
                                                  200 S. Orange Avenue, Suite 2300
                                                  Orlando, Florida 32801

                                              1
          Case 6:19-bk-00511-KSJ       Doc 323    Filed 04/18/19   Page 2 of 2



                                                 Telephone (407) 649-4000
                                                 Facsimile (407) 841-0168
                                                 tpaynegeyer@bakerlaw.com



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 18th day of April, 2019, I electronically filed the
foregoing with the Clerk of the Court by using the Court’s CM/ECF System which will send a
Notice of Electronic Filing and copy to all parties requesting such notice.


                                                 s//s/Tiffany Payne Geyer
                                                 TIFFANY PAYNE GEYER, ESQ.




                                            2
